                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




4957 Lakemont Blvd SE

C-4 Suite #239

Bellevue, WA 98006




P · 425·747·5500

m · 425·829·0920

f · 425·747·5501







EXECUTIVE - CONTRACT EMPLOYEE AND OR EMPLOYMENT “ENGAGEMENT AGREEMENT”




This CONSULTING, ADVISOR, EXECUTIVE CONTRACT EMPLOYEE AND OR EMPLOYMENT
AGREEMENT, dated as of this 16th day of June, 2009, is between Montavo, Inc., a
Delaware corporation (the “Company”) and Brook W. Lang (the “Executive”).

AGREEMENTS

1.

Employment

The Company will employ / retain services of the Executive (as a contract
employee (possibly retained services through another entity at the sole
direction of the executive) or employee at the sole decision of the Executive –
with all the preceding items listed below applying to the Executive as a
contract employee or employee and Chairman of the Board) and Executive will
accept the position by the Company as Chief Executive Officer (CEO) (& possibly
President) and Chairman of the Board of Directors of Montavo, Inc. a Delaware
Corporation. Executive shall perform the duties assigned from time to time by
the Board of Directors of the Company, which relate to the business of the
Company, its subsidiaries, or any business ventures in which the Company, its
subsidiaries or its parent corporation may participate. Executive shall only and
always report only to the Board of Directors of Montavo or CEO & or Board of
Directors of some future parent company.  Executive shall execute the Company’s
form of Nondisclosure, Invention Assignment, Noncompetition and Nonsolicitation
Agreement in the form attached hereto as Exhibit A, which is part of this
Agreement.




2.

Term

The start date of employment will be as of the date above and this agreement
will supersede all other previous employment and or contract employee agreements
between the Executive and Montavo, Inc.  This Agreement shall continue until
terminated in accordance with the provisions hereof.  

3.

Compensation

During the term of this Agreement, the Company shall pay or cause to be paid to
Executive, and Executive shall accept in exchange for the services rendered
hereunder by him, the following compensation:

3.1

Base Salary

The Executive will invoice as a contract employee and or be paid as an employee
the base compensation for a time deemed appropriate by the Executive at never
less than the





Page 1 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




Executive’s regular compensation of the following, in part, an annual base
salary (the “Base Salary”) of one hundred ninety six thousand dollars USD
($196,000.00) before all customary payroll deductions (if invoicing as a
contract employee where the company does not pay employee costs the invoice will
add 10%) and shall under no circumstances be reduced below this amount. The Base
Salary shall be paid to Executive in substantially equal installments weekly or
bi-monthly or once monthly at the Executives discretion. At the end of each year
of employment (or sooner if determined by the Board), Executive’s Base Salary
shall be reviewed by the Company Board of Directors (“Board”) and increased (but
not decreased) as determined by the Board in its sole discretion.  Executive
also has the right at his sole discretion to lower any compensation payments, or
defer any compensation payments to subsequent calendar dates or years and or
possibly in some type of escrow account and or into some type of company stock.
 Subject to the foregoing, such base salary shall never be less than those
awarded to any other of the Company’s senior executives.

3.2

Incentive Bonus

In addition to Executive’s base salary as defined above in section 3.1,
Executive is to have a bonus and said bonus may be received monthly or quarterly
or bi-annual (at the Executive’s discretion) cash bonuses, profit sharing, stock
options, and/or incentive compensation as determined by the Board of Directors
in its sole discretion.  Subject to the foregoing, such cash bonus shall never
be less than those awarded to any other of the Company’s senior executives or
minimum 50% of the Executives base salary.  Under this Agreement the terms and
amount of the Executives cash bonus and other bonuses and incentives is to be
determined by the Board of Directors or a Compensation Committee of the Board,
if one has been appointed. The Board must approve a bonus payment amount of such
annual cash performance bonus starting with the calendar year 2009 that shall
not under any circumstances be less than 50% of Employee’s then current base
salary for the applicable fiscal year. Such performance bonus shall be based
upon performance objectives to be mutually determined by the Board of Directors
and Executive. Executive also has the right at his sole discretion to lower and
or defer any compensation payments to subsequent calendar dates or years and or
possibly in some type of escrow account and or into some type of company stock.

3.3

Stock Options

3.3.1

Grants

Executive shall be eligible to participate in the stock option plans of the
Company at the discretion of the Board. Subject to the foregoing in this
section, such stock options shall never be less than those awarded to any other
of the Company’s senior executives.  The separate from this agreement stock
option grant dated 06/15/2009 is not tied to any performance objectives.  The
stock option grant with this agreement is of a minimum of 1,500,000 shares per
year starting with calendar year 2009 (to be renegotiated after the fifth year
for year 2014) and during a three year period from the 12/31/2009 signing date
of this agreement, options of the Executive shall be increase to stay at the
same percentage ownership of the company fully-diluted in shares or options
shares of the





Page 2 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




executive’s current options of 1.5m from the 6/15/2009 plus the first three
years of option shares under this agreement (adjusted for any reveres splits)
(share splits are also applied to said options here but then not used in
calculating the same percentage ownership) and based on a 60m fully diluted
company shares.  Said option shares as of calendar year 2009 on this agreement
shall be approved based 50% on service engagement (vesting monthly) with the
company, and 50% on performance goals if said goals are mutually agreed to in
writing by both the board and the Executive (vesting Qtr or bi-annually at the
executives choosing) and if said goals are not mutually agreed to in writing
then the options shares shall be approved and vest 100% on service engagement as
outlined in this section.




3.3.2

Acceleration of Vesting

In the event of (a) Executive’s termination by the Corporation without Cause (as
defined below); (b) Executive’s resignation from the Company for Good Reason (as
defined below); or (c) a Change of Control (as defined below), all options
granted to Executive prior to and during the term of this Agreement, including
any extensions or renewals or renegotiations hereof, which are not then vested
shall vest and be fully exercisable and at $0.00 cost to the executive.




For purposes of this Agreement, “Change of Control” means, and shall be deemed
to occur upon the happening of, any one of the following:

(a)

The acquisition, directly or indirectly, by any person or entity of beneficial
ownership of twenty percent (20%) or more of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors, which acquisition is not approved in advance or
ratified by a majority of the Directors of the Company immediately preceding
such acquisition; provided, however, that the following acquisitions shall not
constitute a Change in Control: (x) any acquisition by the Company, (y) any
acquisition by any executive benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by the Company, or (z) any
acquisition by any company pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clause (c) below are satisfied;

(b)

The approval by the shareholders of the company of a merger, consolidation,
reorganization or liquidation of the Company (each, a “Business Combination”)
unless, following such Business Combination, all or substantially all the
individuals and entities who were the beneficial owners of the outstanding
voting securities of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation that as a result of such
transaction,





Page 3 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




owns the Company or all or substantially all the Company’s assets either
directly or through one or more Subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the outstanding voting securities; or

(c)

Approval by the shareholders of the Company of a liquidation or dissolution of
the Company.

Notwithstanding the foregoing, the Company and Executive agree that a public or
private offering by the Company shall not constitute a Change in Control.

4.

Benefits




4.1

Automobile/Expense Reimbursement




Executive shall be eligible to participate in an Automobile/Expense
Reimbursement plan.  A reasonable plan will be structured for at a minimum the
Executive.  Such plan shall be consistent with those generally awarded to the
Company’s senior executives if they also have or are on said reimbursement plan.
 The plan will provide Executive with the use of a vehicle chosen by the
executive, and at the Executive’s choice, possibly leased or expensed by the
executive or another company of the executives choosing back to the company, and
shall pay or reimburse Executive for all maintenance, insurance, fuel/power and
other expenses relating to the use of such automobile.




4.2

Participation in Other Benefit Plans

Executive shall also be eligible to participate in any pension, profit sharing,
retirement, health and or other club membership, group life, life (and at the
option of the Executive privately obtained and expensed back to the company –
not to exceed $750 a month), accidental death, short and or long-term disability
and similar insurance, plans and or programs maintained or provided by the
Company for its Senior Executive / Executive Officers generally (“Executive
Group Benefits”) (Medical, Dental, and Vision insurance / benefits shall be
fully paid by the company for the Executive, any spouse or domestic partner of 1
month or more, and any dependent children at minimum as a Executive benefit).
The expense of all such plans shall, to the extent permitted by such plans, be
borne by the Company. Without limiting the foregoing, to the extent such plans
permit coverage of Executive’s spouse or domestic partner of 1 month or more,
and dependent children, such coverage shall be provided at the expense of the
Company to the extent permitted by such plans.  The Executive may at his choice,
choose a health and or benefits plan of his choosing for himself and or his
spouse or domestic partner of 1 month or more, and dependent children, and have
that reimbursed or expensed to the company.




4.3

Vacation, Sabbatical, and Sick Leave

Executive shall be entitled to four weeks of paid vacation and ten (10) days of
paid sick leave per calendar year (prorated if this agreement begins and/or ends
in the middle of a calendar year).  As of the beginning of 2009 the Executive
has carried over 12 weeks of





Page 4 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




vacation time.  Each five years of service to the Company (which started in Jan.
2005) the Executive will be eligible for an 8 week Sabbatical.  Vacation and or
Sabbatical not used in any calendar year may be carried over into the next
calendar year. At Executive’s option, he may be paid at the completion of each
calendar year, or anytime after that year, for any accrued but unused vacation
and or Sabbatical time in lieu of taking his vacation at the current base salary
rate.  Upon termination of employment for any reason Executive shall be paid for
any available but unused vacation.  Sick leave may be accumulated up to a
maximum of 270 days.  Unused sick leave is not paid upon termination of
employment or expiration of this Agreement.

4.4

Office and Support

Executive shall be entitled to his own private office, selection of executive
assistant, and such other amenities at a minimum equal level as provided to the
Company’s other senior executives.

4.5

Expenses

The Company will reimburse Executive for reasonable business expenses incurred
by Executive in the furtherance of or in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

5.

Payments and Benefits upon Termination




Executive shall be entitled to the following payments and benefits following the
termination of Executive’s employment / contract employment by Executive for
Good Reason (as defined below) or by the Company for any reason other than
Cause, Death or Disability (“Termination”).

5.1

Termination Payment  

In recognition of past services to the Company by Executive, the Company shall
make payments in wire transfer to the Executive as severance pay equal to two
(2) years of Executive’s annual Base Salary, and all other bonuses and
compensation in effect immediately prior to the date of Executive’s Termination
(this termination payment shall not consider any reduced Executive compensation
referenced in section 3.1,  but be based on the total Executive regular
compensation and bonuses in section 3.1 and 3.2 when determining the Termination
payment). The payment due under this Section shall be paid in a lump sum wire
transfer to the executive at the same time of such termination and shall be
considered a creditor in 1st position liability as an employee or Contractor or
Debt position in first position over all other liabilities to the Company in
order for termination to occur.

5.2

Accrued Benefits  





Page 5 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




The Company shall pay to Executive the amount of any compensation deferred by
Executive and any accrued vacation and or sabbatical pay for the periods of
service prior to the date of Termination.  Such amounts shall be paid in a lump
sum.

5.3

Death of Executive

In the event of Executive’s death subsequent to Termination and prior to
receiving all benefits and payments provided for by this Section 5, such
benefits shall be paid 33.33% to any spouse of his first, if any, and or
secondly all, if he does not have a spouse at the date of his death, or 66.66%
if he does have a spouse at the date of his death equally divided among any of
his living children, or otherwise to the personal representative of his estate,
unless Executive has otherwise directed the Company in writing prior to his
death.  Additionally, Employee’s beneficiary (or such other person(s) specified
by will or the laws of descent and distribution) will receive (i) continuing
payments of severance pay (less applicable withholding taxes) at a rate equal to
Employee’s base salary for a period of ninety (90) days from Employee’s death,
to be paid periodically in accordance with the Company’s normal payroll
policies, (ii) Company-paid COBRA benefits for one hundred and eighty (180) days
from Employee’s death, and (iii) have the right to exercise Employee’s stock
options which are vested as of the date of Employee’s death for one (1) year
following Employee’s death.

5.4

Exclusive Source of Severance Pay  

Benefits provided hereunder shall replace the amount of any severance payments
to which Executive would otherwise be entitled under any severance plan or
policy generally available to executives of the Company.

5.5

Non-segregation  

No assets of the Company need be segregated or earmarked to represent the
liability for benefits payable hereunder.  The rights of any Person to receive
benefits hereunder shall be only those of a general unsecured creditor but in
first position.

5.6

Withholding  

All payments under this Section 5 are subject to applicable federal and state
payroll withholding or other applicable taxes.

5.7

“Cause” and “Good Reason” Definitions

For purposes of this Agreement, “Cause” means (a) willful failure or refusal to
carry out the lawful duties of Executive described in Section 1 or any direction
of the Board, which direction is reasonably consistent with the duties herein
set forth to be performed by Executive, and which failure continues for thirty
(30) days after written notice thereof is delivered to Executive by the Board;
(b) willful violation and criminal conviction by Executive of a state or federal
criminal law involving the commission of a crime against the Company; (c)
willful material deception, fraud, misrepresentation or dishonesty by





Page 6 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




Executive with respect to the business of the Company;  (d) continued material
violations by Executive of Executives obligations to the Company after Executive
has been given adequate written notice of such noncompliance and Executive has
had a minimum of sixty (60) days to cure such noncompliance..

For purposes of this Agreement, “Good Reason” shall mean, without Executive’s
express written consent: (a) the assignment to Executive of duties, or
limitation of Executive’s responsibilities, inconsistent with Executive’s title,
position, duties, responsibilities and status with the Company; (b)  the
relocation of the principal place of Executive’s employment to a location that
is more than ten (10) miles from the Company’s place of business on the date
hereof; or (c) the breach of any material provision of this Agreement by the
Company, including, without limitation, failure by the Company to pay or a
reduction of Executive’s Base Salary.

6.

Arbitration

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Seattle, Washington, in
accordance with the Rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in the jurisdiction
of the Company’s corporate headquarters.

7.

Conflict in Benefits




This Agreement is not intended to and shall not adversely affect, limit or
terminate any other agreement or arrangement (not including superseding any
previous contract employment / employee agreement) between Executive and the
Company presently in effect or hereafter entered into, including any benefit
plan under which Executive is entitled to benefits.

8.

Termination

Employment of Executive pursuant to this Agreement may be terminated as follows:

8.1

By the Company




The Company may terminate the employment of Executive with or without Cause upon
giving written notice of termination (“Notice of Termination”), which notice
shall be effective immediately if termination is for Cause and sixty (60) days
later if termination is not for Cause. This Agreement shall terminate upon the
effective date specified in such Notice of Termination.  Payments due to
Executive pursuant to Section 5.1, if any, shall commence simultaneously with
the Notice of Termination or such notice is invalid and non-executable.  If
notice is released in anyway and or delivered without such payments due wired to
executive simultaneously then the amount due to executive shall be three times
the original amount due.  Additionally, the same level of health (i.e., medical,
vision and dental) coverage and any and all other benefits as in effect for the
Executive on the day immediately preceding the Termination Date; provided,
however, that (A) the Employee constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended; and (B)
Employee elects continuation





Page 7 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), within the time period prescribed pursuant to COBRA. The
Company shall continue to provide Employee with Company-paid health and other
executive benefit coverage until the earlier of (y) the date Employee is no
longer eligible to receive continuation coverage pursuant to COBRA, or (z)
eighteen (18) months from the Termination Date.

8.2

By Executive




Executive may terminate this Agreement upon not less than fifteen (15) days
prior written notice in the form of a Notice of Termination, and this Agreement
shall terminate upon the effective date specified in such Notice of Termination
from executive. Payments due to Executive pursuant to Section 5.1, if any (i.e.
good reason), shall commence on the date of the Notice of Termination with the
executives sole authority to direct and execute such payment and or wire payment
to executive.

8.3

Automatic Termination




This Agreement and Executive’s employment hereunder shall terminate
automatically upon Executive’s death or Executive’s inability, for any reason,
to perform his duties with the Company for (12) consecutive months
(“Disability”).

8.4

Effect of Termination




Notwithstanding any termination or expiration of this Agreement, the Company
shall remain liable for any rights or payments arising prior to such event to
which Executive is entitled under this Agreement.

9.

Miscellaneous

9.1

Amendment

This Agreement may not be amended except by written agreement between Executive
and the Company.

9.2

No Mitigation

All payments and benefits to which Executive is entitled under this Agreement
shall be made and provided without offset, deduction or mitigation on account of
income Executive could or may receive from other employment or otherwise.

9.3

Legal Expenses

In connection with any litigation, arbitration or similar proceeding, whether or
not instituted by the Company or Executive, with respect to the interpretation
or enforcement of any provision of this Agreement, the substantially prevailing
party shall be entitled to





Page 8 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




recover from the other party all costs and expenses, including reasonable
attorneys’ fees and disbursements, in connection with such litigation,
arbitration or similar proceeding.







9.4

Notices

Any notices required under the terms of this Agreement shall be effective when
mailed, postage prepaid, by certified mail and addressed to, in the case of the
Company:




Montavo, Inc.

4957 Lakemont Blvd. SE

C-4 Suite # 239

Bellevue, WA 98006

Telephone: (425) 747-5500

Fax: (425) 747-5501





and to, in the case of Executive:

Brook W. Lang

4804 194th Avenue SE

Issaquah, WA 98027

Telephone: (206) 972-2457

And also sent to Brook@BrookLang.com

Either party may designate a different address by giving written notice of
change of address in the manner provided above.

(Rest of this page left blank)





Page 9 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




9.5

Waiver; Cure

No waiver or modification in whole or in part of this Agreement, or any term or
condition hereof, shall be effective against any party unless in writing and
duly signed by the party sought to be bound.  Any waiver of any breach of any
provision hereof or any right or power by any party on one occasion shall not be
construed as a waiver of, or a bar to, the exercise of such right or power on
any other occasion or as a waiver of any subsequent breach.

9.6

Binding Effect; Successors

This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Company and Executive and their respective heirs, legal representatives,
successors and assigns.  

9.7

Severability

Any provision of this Agreement which is held to be unenforceable or invalid in
any respect in any jurisdiction shall be ineffective in such jurisdiction to the
extent that it is unenforceable or invalid without affecting the remaining
provisions hereof, which shall continue in full force and effect.  The
enforceability or invalidity of a provision of this Agreement in one
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.8

Participation in Funding / Financing

Subsequent funding / financing, consistent with those generally awarded to the
Company’s senior executives, could allow for the Executive to participate in
selling of the Executive’s shares and or option shares in said funding and or
capital round / raise.  The Executive’s stock shares, options, warrants that
would be sold will be converted in some manner to be determined at the time
preceding the funding / financing into the type of shares or cash that are being
sold in the round one to one.  In a merger or purchase by another company all
applicable shares allowed by law could be sold by the Executive.

9.9

Directors and Officers Insurance

The company or at the Executive’s choosing (if the Executive is listed as an
officer of the company and or parent company if the Company is owned by a parent
company), will be put in place as soon as possible or by the Executive at his
option put in place a Directors and Officers insurance policy to remain in force
during the Executive Employment for past, present, and future at the Executives
option and selected by the executive to cover Business Risk associated with the
Executive’s position.  This will also have an amount held in an account to cover
a payment to be paid immediate prior to any financial problems with the business
for a tail on the policy of up to eight years chosen by the Executive.








Page 10 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




9.10

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the state of Washington applicable to contracts made and to be performed there.




The Company and Executive have executed this Agreement as above written.  If any
provision of this Agreement is void or is so declared, such provision shall be
severed from this Agreement, which shall otherwise remain in full force and
effect.




AGREEMENT DATED this 16th day of July, 2009.




Montavo, Inc.




[brooklangemploymentagreem002.jpg] [brooklangemploymentagreem002.jpg]

By:

Brook Lang

CEO

Montavo, Inc.

Signed 12/31/2009







[brooklangemploymentagreem003.jpg] [brooklangemploymentagreem003.jpg]
Brook Lang

Chairman of the Board

Montavo, Inc.

Signed 12/31/2009







EXECUTIVE




[brooklangemploymentagreem004.jpg] [brooklangemploymentagreem004.jpg]
Brook Lang

Executive

Signed 12/31/2009


























Page 11 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




Exhibit A

Form of Nondisclosure, Invention Assignment, Noncompetition and Nonsolicitation
Agreement




Montavo, INC.




NONDISCLOSURE, INVENTION ASSIGNMENT,

NONCOMPETITION AND NONSOLICITATION AGREEMENT







This Employee Nondisclosure, Invention Assignment, Noncompetition and
Nonsolicitation Agreement (“Agreement”) is by and between the individual
referenced on the signature page hereof (“Employee”) and Montavo, Inc., a
Washington corporation (the “Company”).




For good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties agree:




1.

Confidentiality.  Employee recognizes that during the course of employment with
the Company, employee will have access to certain Confidential Information (as
defined below) relating to the business of the Company.  Employee agrees that
all Confidential Information shall remain the exclusive property of the Company.




At all times during or following Employee’s employment with the Company,
Employee agrees not to disclose to anyone outside the Company, nor to use for
any purpose other than Employee’s work for the Company, (i) any Confidential
Information or (ii) any information the Company has received from others which
Employee knows the Company is obligated to treat as confidential or proprietary.




2.

Definition of Confidential Information.  “Confidential Information” means any
information or material in which the Company has rights, whether or not owned or
developed by the Company, which is not generally known other than by the
Company, and which Employee may obtain knowledge of through or as a result of
the employment relationship established with the Company.




Without limiting the foregoing, Confidential Information means: (a) any and all
information in which the Company has rights relating to any invention, design
and development, or business strategic plans, and or any other proprietary
information of the Company; and (b) any and all business plans, marketing
techniques and plans, financial materials, cost data, customer lists, vendor
lists, pricing policies and other proprietary business information of the
Company.  Confidential Information also includes any non-public information
obtained in the course of employment with the Company.




Confidential Information will not include information that (i) Employee lawfully
obtains  from any third party who has lawfully obtained such information; or
(ii) is generally available to the public or is later published or generally
disclosed to the public by the Company.




3.

Inventions, Copyrights and Patents.  The Company owns all Inventions and Works
(as defined below) Employee makes, conceives, develops, discovers, reduces to
practice or fixes in a tangible medium of expression, alone or with others,
either (a) during the term of Employee’s employment by the Company (including
past employment, and whether or not during working hours), or




Page 12 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




(b) within one month after Employee’s employment ends if the Invention or Work
is derived from or relates to any work Employee performed for the Company or
involves the use or assistance of the Company’s facilities, materials, personnel
or Confidential Information.  The Company also owns all Inventions and Works
that Employee brings to the Company that are used in the course of the Company’s
business or that are incorporated into any Inventions or Works that belong to
the Company.




Employee will promptly disclose to the Company, hold in trust for the Company’s
sole benefit, and assign to the Company and hereby assigns exclusively to the
Company all Employee’s right, title, and interest in and to any and all
Inventions related to the Company.  Employee hereby waives any and all claims of
any nature whatsoever that employee now or hereafter may have for infringement
of any patent resulting from any patent applications for any Inventions.
 Employee agrees that all Works shall be considered “works made for hire” so
that the Company will be considered the author of the Works under the federal
copyright laws.  At the Company’s direction and expense Employee will execute
all documents and take all actions necessary or convenient for the Company to
give effect to the assignment to, and vesting of ownership in, the Company of
all Inventions and Works.  The Company shall have full control over all
applications for patents or other legal protection of Inventions and Works.




“Inventions” means discoveries, developments, concepts, ideas, improvements to
existing technology, processes, procedures, machines, products, compositions of
matter, formulae, algorithms, software, computer programs and techniques, and
all other matters ordinarily intended by the word “invention,” whether or not
patentable or copyrightable, including all copyrights (including renewal
rights), patent rights and trade secret rights, vested and contingent.
 “Inventions” also includes all records and expressions of those matters.
 “Works” means original works of authorship, including interim work product,
modifications and derivative works, and all similar matter, whether or not
copyrightable.




Except as expressly provided herein, “Inventions” or “Works” shall not include
inventions or works for which no equipment, supplies, facilities or trade secret
information of the Company was used and which were developed entirely on
Employee’s own time, unless (a) the invention or work relates directly to the
Company’s actual or demonstrably anticipated business, or (b) the invention or
work derives from or relates to any work Employee performed for the Company. The
Company agrees that the concepts listed in Schedule A attached hereto shall not
be considered “Inventions” or Works.”




4.

Reverse Engineering.  Employee agrees that Employee will not engage, nor cause
any other person, firm, corporation or other entity to engage, in the
reproduction of Confidential Information, Inventions or Works through the
techniques of “reverse engineering” as described in Title 17, United States
Code, Section 906, as such statute may be amended from time to time.




5.

Return of Materials.  At the time Employee leaves the employ of the Company, or
sooner at the request of the Company, Employee shall return all papers,
drawings, notes, memoranda, manuals, specifications, designs, devices,
documents, diskettes, tapes, data media, electronic information storage,
prototypes and products, and any other material on any media containing or
disclosing any Confidential Information.  Employee shall also return any keys,
pass cards, identification cards, or other property belonging to the Company.




6.

Other Employment While Employed by the Company.  While employed by the Company,
Employee shall not do work that competes with or relates to any of the Company’s
products




Page 13 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




or activities.  Any business opportunities related to the Company’s business
that Employee learns of or obtains while employed by the Company (whether or not
during working hours) belong to the Company, and Employee shall pursue them only
for the Company’s benefit.




7.

Disclosure of New Work.  Before Employee undertakes any work for any other party
during employment by the Company or within two (2) weeks after employment ends
that will directly involve subject matter related to the Company’s activities,
Employee shall fully disclose the proposed work to the Company.




8.

Nonsolicitation of Employees.  So long as Employee is employed by the Company
and for six (6) months after employment ends, regardless of the reason it ends,
Employee shall not directly or indirectly solicit any employee to leave his or
her employment with the Company.




9.

Noncompetition After Employment Ends.  For one (2) weeks after employment by the
Company ends, regardless of the reason it ends, Employee shall not, directly or
indirectly engage in, whether as employee, consultant, contractor or owner in
(a) the development, sale or marketing of products that compete with the
Company’s then-existing or reasonably anticipated products, or (b) the design of
Competing Products with any entity or organization in Washington, Oregon, Idaho,
California, the rest of the United States and throughout the world

.

10.

No Conflicting Agreements.  Employee is not a party to any agreements, such as
confidentiality or noncompetition agreements, or assignment of invention
agreements, with any other party except for those disclosed to the Company in
writing prior to the execution of this Agreement.




11.

Trade Secrets.  Employee acknowledges that disclosure or use of a trade secret
without express or implied consent violates the Uniform Trade Secrets Act. RCW
19.108.010. Employee acknowledges that the Company is not seeking to obtain such
trade secrets and agrees not to improperly disclose trade secrets to the
Company.




12.

No Disparagement.  Employee shall not disparage the Company or its business or
products and will not interfere with the Company’s relationships with its
customers, employees, vendors, bankers or others. This applies both while
Employee is employed by the Company and after employment with the Company ends,
regardless of the reason it ends.




13.

Injunctive Relief.  Employee acknowledges that any violation of this Agreement
by Employee will cause irreparable injury to the Company and the Company shall
be entitled to extraordinary relief in court, including, but not limited to,
temporary restraining orders, preliminary injunctions, and permanent
injunctions, without the necessity of posting bond or security.  Employee
consents to the Company notifying anyone to whom Employee may provide services
of the existence and terms of this Agreement.







Page 14 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]




14.

Miscellaneous.  If court proceedings are required to enforce any provision of
this Agreement, the prevailing party shall be entitled to an award of reasonable
costs and expenses of litigation and any appeal, including reasonable attorneys’
fees. This Agreement shall be governed  by the laws of  the State of Washington.
 Venue for any action arising out of this Agreement shall exist exclusively in
King County, Washington, or in the Federal District Court for the Western
District of Washington, unless injunctive relief is sought by the Company and,
in the Company’s judgment, may not be effective unless obtained in some other
venue. Employee’s obligations under this Agreement supplement and do not limit
other obligations Employee has to the Company, including without limitation
under the law of trade secrets.  This Agreement shall be enforceable regardless
of any claim Employee may have against the Company.  If any provision of this
Agreement is held to be unenforceable as written, it shall be enforced to the
maximum extent allowed by applicable law.  If any provision of this Agreement is
void or is so declared, such provision shall be severed from this Agreement,
which shall otherwise remain in full force and effect. This Agreement shall
survive termination of Employee’s employment, however caused. This Agreement is
the final and complete expression of the parties agreement on these subjects,
and may be amended only in a writing signed by the Company and Employee.







AGREEMENT DATED this 16th day of July, 2009.




Montavo, Inc.




[brooklangemploymentagreem005.jpg] [brooklangemploymentagreem005.jpg]

By:

Brook Lang

CEO

Montavo, Inc.

Signed 12/31/2009







[brooklangemploymentagreem006.jpg] [brooklangemploymentagreem006.jpg]
Brook Lang

Chairman of the Board

Montavo, Inc.

Signed 12/31/2009







EXECUTIVE




[brooklangemploymentagreem007.jpg] [brooklangemploymentagreem007.jpg]
Brook Lang

Executive

Signed 12/31/2009










Page 15 of 16

Montavo Confidential




--------------------------------------------------------------------------------

                                     

 [brooklangemploymentagreem001.jpg] [brooklangemploymentagreem001.jpg]







Schedule A










Patents and or ideas currently held that do not compete and or are in the same
space as the company in the wireless marketing advertising space.




Other items may be added as initiated by the Executive at a later time:







AGREEMENT DATED this 16th day of July, 2009.













Montavo, Inc.




[brooklangemploymentagreem008.jpg] [brooklangemploymentagreem008.jpg]

By:

Brook Lang

CEO

Montavo, Inc.

Signed 12/31/2009













[brooklangemploymentagreem009.jpg] [brooklangemploymentagreem009.jpg]
Brook Lang

Chairman of the Board

Montavo, Inc.

Signed 12/31/2009










EXECUTIVE




[brooklangemploymentagreem010.jpg] [brooklangemploymentagreem010.jpg]
Brook Lang

Executive

Signed 12/31/2009







Page 16 of 16

Montavo Confidential


